DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected below have been considered but are moot because the new ground of rejection does not rely on Dimaano et al 20070075404 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 42, 45-47, 53 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Dimaano et al 20070075404 in view of Sirinorakul 8460970 in view of Haga 20120205790.

    PNG
    media_image1.png
    266
    502
    media_image1.png
    Greyscale


Regarding claims 1, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 118 (par [0002] – silicon);
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an etched area 110 (par [0035] - etch) completely filled with a non-conductive mold compound (par [0022] - non-conductive 120 portion and mold compound 122 forms non-conductive mold as claimed) on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and 
a volume of adhesive material 120 dispensed onto the lead frame along a length of the silicon die to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame.
Dimaano does not disclose that the adhesive material is epoxy and does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is 
However, Sirinorakul discloses die 4200 are mounted to the top surface 4010 of the leadframe by an epoxy (not shown) or other adhesive.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising epoxy adhesive material such as taught by Sirinorakul because epoxy is a type of material used for die adhesive.
The resulting structure of Dimaano and Sirinorakul does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.


    PNG
    media_image2.png
    332
    787
    media_image2.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 

a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting structure of Dimaano and Sirinorakul and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.

Regarding claim 42 (see rejection of claim 1 above), Dimaano and Sirinorakul and Haga discloses a method of making a semiconductor device, comprising: 
providing a silicon die having a metal material coating applied on one side; 
providing a lead frame, comprising: T78885US015Application No. 16/051,152 Amendment dated January 26, 2022 Reply to Office communication dated September 15, 2021 
a mounting pad having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and
an etched area completely filled with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and 


Regarding claim 53, (see rejection of claim 1 above), Dimaano and Sirinorakul and Haga discloses a method of making a semiconductor device, comprising: applying a metal material coating on one side of a silicon die; forming a lead frame, comprising: providing a mounting pad having an area smaller than an area of the silicon die, mounting the silicon die on the lead frame via the mounting pad; and completely filling an etched area with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and dispensing a volume of epoxy material onto the lead frame along a length of the metal material coating to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.


    PNG
    media_image3.png
    637
    755
    media_image3.png
    Greyscale


Regarding claims 4 and 55 fig. 1 of Dimaano discloses wherein the non-conductive mold compound comprises: a first material 122 within a first region of the etched area; and a second material 120 different from the first material within a second region of the etched area.

 



Regarding claims 6, 46 and 57, fig. 1 of  Dimaano (as labeled by examiner above) discloses wherein a second region of the etched area is offset (in the vertical direction) at a distance with respect to a first region of the etched area.

Regarding claims 7, 47 and 58, fig. 1 of  Dimaano (as labeled by examiner above) wherein a second portion (portion corresponding to second region) of the lead frame corresponds to and spans a thickness of a second region of the etched area.

Claims 18, 50, 61 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Dimaano in view of Haga.
Regarding claim 18, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 3;
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an etched area 110 completely filled with a non-conductive mold compound 122 on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die
Dimaano does not disclose that the silicon die having a metal material coating applied on one side.

    PNG
    media_image2.png
    332
    787
    media_image2.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.

Regarding claim 50 (see rejection of claim 18 above), Dimaano and Haga disclose a method of making a semiconductor device, comprising: providing a silicon die having a metal material coating 

Regarding claim 61 (see rejection of claim 18 above), Dimaano and Haga  disclose a method of making a semiconductor device, comprising: applying a metal material coating on one side of a silicon die; and forming a lead frame, comprising: providing a mounting pad having an area smaller than an area of the silicon die, mounting the silicon die on the lead frame via the mounting pad; and completely filling an etched area with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die.

Regarding claims 63 and 64 and 65, fig. 1 of Dimaano discloses wherein the mounting pad 108 has an area for mounting the silicon die that is smaller than a mounting surface of the silicon die 118.

Claims 8, 48 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Dimaano and Sirinorakul and Haga in view of JEONG et al. 20160336296 (Jeong).
Regarding claims 8, 48 and 59, the resulting structure of Dimaano and Sirinorakul and Haga do not disclose wherein the non-conductive mold compound comprises plastic material.
However, Jeong discloses wherein a non-conductive mold compound comprises plastic material (thermoplastic resin - par [0069]).
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul and Haga wherein the non-conductive mold compound comprises plastic material such as .

Allowable Subject Matter
Independent claims 2, 9, 19, 43-44, 49, 51-52, 54, 60, 62, 66-69 are allowed.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829